[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12257         ELEVENTH CIRCUIT
                                                                  OCTOBER 18, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                                D.C. Docket No. 1:11-cv-21164-MGC

RICARDO MAXWELL,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff–Appellee,

                                                versus

NCL (BAHAMAS), LTD,
d.b.a. NCL,
lllllllllllllllllllllllllllllllllllllll
                                                                Defendant–Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 18, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Ricardo Maxwell, a Costa Rican seaman, sued his employer NCL

(Bahamas), Ltd., under the Jones Act, 46 U.S.C. § 688, in Florida state court.
NCL removed the case to federal court, where it sought to enforce an arbitration

agreement in Maxwell’s employment contract. 9 U.S.C. § 205. Maxwell asked

the district court to remand the case to state court. The district court found that

the arbitration agreement was invalid because it, along with the contract’s choice

of law clause, deprived Maxwell of his U.S. causes of action and thus violated

public policy. See Thomas v. Carnival Corp., 573 F.3d 1113, 1124 (11th Cir.

2009). Because the district court found the arbitration agreement unenforceable, it

remanded the case to state court. NCL appeals from the remand order and argues

that Thomas conflicts with our earlier decision in Bautista v. Star Cruises, 396

F.3d 1289 (11th Cir. 2005).1 We agree.

       In Lindo v. NCL (Bahamas) Ltd., we recognized that Bautista limited the

defenses available to enforcement of an arbitration agreement in an international

commercial agreement like Maxwell’s employment contract. No. 10-10367 (11th

Cir. Aug. 29, 2011). Bautista limited those defenses to fraud, mistake, and waiver,


       1
           We must first decide whether we have jurisdiction to review the district court’s remand
order. When a remand order is not based on lack of subject-matter jurisdiction or a procedural
defect in removal, it is reviewable on appeal. See 28 U.S.C. § 1447(d); Whole Health
Chiropractic & Wellness, Inc. v. Humana Med. Plan, Inc., 254 F.3d 1317, 1319 (11th Cir. 2001).
And we have previously concluded that we do have jurisdiction to review remand orders based
on forum-selection clauses. Snapper Inc. v. Redan, 171 F.3d 1249, 1260 (11th Cir. 1999).
Because arbitration agreements are a type of forum-selection clause, we conclude that we have
jurisdiction to review the district court’s remand order. Cunningham v. Fleetwood Homes of
Ga., 253 F.3d 611, 617 (11th Cir. 2001) (“Agreements to arbitrate are essentially forum-selection
clauses . . . .”).

                                                2
because we concluded that they could be applied neutrally throughout the world.

396 F.3d at 1302. Although Thomas recognized public policy as another defense

to enforcement of an arbitration agreement, 573 F.3d at 1124, we recently

concluded that Thomas’s expansion of the defenses to enforcement of an

arbitration agreement violated our prior panel precedent rule. Lindo, slip op. at p.

45–46. As such, public policy is not a valid defense to enforcement of an

arbitration agreement. Accordingly, we reverse the district court’s remand order,

and remand to the district court to enter an order compelling arbitration.

REVERSED and REMANDED.




                                          3